Citation Nr: 1035541	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  07-36 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to April 1972.  
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the Veteran if further 
action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
bilateral hearing loss.  He contends that he was exposed to loud 
noise from firearms, aircraft engines, rockets, mortars and 
artillery during his military service.  

Historically, the Veteran served on active duty in the Air Force 
from July 1968 to April 1972.  His June 1968 enlistment 
examination included an audiological evaluation, which revealed 
pure tone thresholds, in decibels, as followed:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
5
LEFT
0
0
10
0
0

The Veteran's February 1972 separation examination included an 
audiological evaluation, which revealed pure tone thresholds, in 
decibels, as followed:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
15
LEFT
15
15
15
15
15

After his discharge from the service, the first evidence of 
record noting complaints or diagnosis of hearing loss or tinnitus 
is the Veteran's claim filed herein in July 2005.  Subsequent VA 
audiometric testing in March 2006 revealed audiometric findings 
reflective of bilateral hearing loss disability as defined by 38 
C.F.R. § 3.385 (2009).  The March 2006 examination report also 
noted a diagnosis of tinnitus.  

Pursuant to the Board's March 2010 remand, the RO was to obtain a 
medical opinion addressing the etiology of the Veteran's current 
hearing loss.  In making this determination, the VA examiner was 
to give consideration to the upward shift in the tested 
thresholds shown on the Veteran's enlistment and separation 
examinations.  The VA examiner was also to specifically address 
the question of whether any degree of hearing loss began as a 
result of the Veteran's inservice noise exposure.  

The VA examiner's May 2010 opinion concluded that the Veteran's 
current hearing loss was "less likely as not" caused by or a 
result of his military service.  In support of this conclusion, 
the VA examiner noted that there was "no significant change" in 
tested thresholds shown on the Veteran's enlistment and 
separation examinations.  The VA examiner further noted that 
there was "no documented hearing loss during active duty" and 
that the Veteran clearly had normal hearing thresholds at 
discharge.  

After reviewing this opinion, the Board finds that it was not 
conducted in accordance with Hensley v. Brown, 5 Vet. App. 155 
(1993), or the Board's March 2010 remand.  Specifically, the VA 
examiner failed to address the issue of whether any of the 
Veteran's current hearing loss began as a result of the Veteran's 
inservice noise exposure.  Moreover, the VA examiner's opinion 
rests on findings that there was "no significant change in 
hearing thresholds" shown during his military service; that the 
Veteran exhibited normal hearing on his discharge from the 
service; and that there was no documented hearing loss during 
active duty service.

The law does not require evidence of a "significant" upward 
shift in tested hearing thresholds during service, or evidence of 
an inservice hearing disability that meets the standard outlined 
for hearing loss in 38 C.F.R. § 3.385.  Instead, there need only 
be a basis for attributing the current disorder to an injury in 
service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); 
see also Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

In this case, comparison of the audiology reports from the 
Veteran's June 1968 enlistment examination and his February 1972 
separation examination shows an upward shift in tested thresholds 
at the 500, 1000, 2000, 3000 and 4000 Hertz levels in both ears.  
 
Pursuant to Hensley v. Brown, 5 Vet. App. 155 (1993), if the 
record shows (a) acoustic trauma due to significant noise 
exposure in service and audiometric test results reflecting an 
upward shift in tested thresholds in service, though still not 
meeting the requirements for "disability" under 38 C.F.R. § 
3.385, and (b) post-service audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 3.385, VA must consider 
whether there is a medically sound basis to attribute the post-
service findings to the injury in service, or whether they are 
more properly attributable to intercurrent causes.  Hensley, 5 
Vet. App. at 159.  

Under these circumstances, a VA medical opinion should be 
obtained concerning the etiology of Veteran's bilateral hearing 
loss, which must be conducted in accordance with Hensley v. 
Brown, 5 Vet. App. 155 (1993).  See Stegall v. West, 11 Vet. App. 
268 (1998) (holding that compliance is neither optional nor 
discretionary).

Accordingly, the case is remanded for the following actions:

1.  The RO must obtain a medical opinion 
concerning the etiology of the Veteran's 
current hearing loss.  The claims folder 
must be provided to and reviewed by the 
examiner.  After a review of the entire 
evidence of record, the examiner must 
render an opinion, in light of the service 
and post service evidence of record, as to 
whether any current hearing loss is related 
to the Veteran's period of military service 
(July 1968 to April 1972), or to any 
incident therein, to include as due to 
noise exposure.  The Veteran's military 
occupational specialty, the objective 
medical findings in the service treatment 
records, the previous VA audiological 
evaluations currently of record, the 
Veteran's history of inservice and post 
service noise exposure, and any other 
pertinent clinical findings of record, must 
be taken into account.  Prior to forming an 
opinion, the examiner must be mindful of 
the holding in Hensley.
The VA examiner must address the 
question of whether there is a 
medically sound basis to attribute any 
of the post-service findings of hearing 
loss to the upward threshold shift 
shown during the Veteran's military 
service, or whether it is more properly 
attributable to intercurrent causes.  
Moreover, the examiner must 
specifically address the question of 
whether any degree of hearing loss 
began as a result of inservice noise 
exposure, to include his documented 
upward shift in tested thresholds 
during service.  A complete rationale for 
all opinions must be provided.  If the 
examiner cannot provide the above requested 
opinion without resort to speculation, it 
must be so stated.  The report prepared 
must be typed.

2.  The examination report must be reviewed 
to ensure that it is in complete compliance 
with the directives of this remand.  If the 
report is deficient in any manner, the RO 
must implement corrective procedures.

3.  After completing the above actions, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim remaining on appeal must 
be readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


